Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 4, 14, 18-21, 24-27,35, 36, 42-46, 48, 49, and 69-83; and following species in the reply filed on 9/13/2022 is acknowledged. 
Species A(ii): a heat control member comprising aerogel/compliant member/thermally conductive material, 
Species B(ii): one or more additives comprising opacifiers. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 72-74 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 69-71 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 70, 71, 73, 74, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation " one of the first or the second outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Further, it is unclear as to which material is referred to have a first and a second outer surface.  Appropriate correction is required. 
As to claims 70, 71, 73, and 74, the preamble is directed to a battery module.  However, the body of the claim requires a heat control member in combination with a battery module.  It is unclear as to whether a heat control member is a required component of the battery module. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 14, 18-21, 24-27, 35, 36, 42-46, 48, 49, and 75-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0029147 to Tang et al. (hereinafter “Tang”). 
As to claims 35 and 36, Tang discloses an aerogel-foam composite comprising an aerogel matrix and an open cell foam substrate fully embedded within the aerogel matrix (figure 1; and paragraph 166).  The aerogel matrix further includes an opacifier in an amount of 1 to 20 wt% (paragraph 144).  The aerogel-foam composite further contains a metal layer in the x-y plane to improve x-y thermal and/or electrical conductivity (paragraph 167). 
The foam substrate reads upon the claimed compliant member.
The metal layer reads upon the claimed thermally conductive material. 
Tang does not explicitly disclose the opacifier in an amount of about 5 to 20 wt%.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the content of the opacifier will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the content of the opacifier is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the opacifier in the range instantly claimed motivated by the desire to reduce radiative component of heat transfer, thereby improving thermal insulation properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 4, the aerogel matrix includes an opacifier in an amount of 1 to 20 wt% (paragraph 144).  
As to claim 14, an aerogel-foam composite comprises an aerogel matrix and an open cell foam substrate fully embedded within the aerogel matrix (figure 1; and paragraph 166). The open cell foam is in the form of a single layer or multiple layers (paragraph 89).  
As to claims 18-20, the aerogel matrix has a thickness of less than 5 mm (paragraph 37). 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide adequate strength, flexibility and thermal insulation properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 21, the aerogel matrix includes a reinforcement material (paragraphs 91-147). 
As to claims 24 and 25, the aerogel matrix is a silica aerogel (paragraphs 152-153). 
As to claim 26, the aerogel-foam composite has an uncompressed thickness greater than 0.25 inch or 6.35 mm (paragraph 191).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the aerogel-foam composite will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel-foam composite is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an aerogel-foam composite having a thickness in the range instantly claimed motivated by the desire to provide adequate strength, flexibility and thermal insulation properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 27 and 77, the aerogel-foam composite further includes an encapsulation member (paragraph 56). 
As to claims 42 and 43, the opacifier comprises silicon carbide (paragraph 144). 
As to claim 44, the aerogel-foam composite comprises two aerogel layers (paragraph 178). 
As to claims 45 and 48, the metal mesh is used as one or more central layers to offer flexibility and conformability (paragraph 170).  The metal mesh corresponds to the claimed thermally conductive material. 
As to claim 46, the foam layer is polyurethane foam, polystyrene foam, or phenolic foam (paragraph 62).  
As to claim 49, the aerogel-foam composite further includes a metal layer to anchor the composite to a support structure and/or provide additional physical strength (paragraph 167).  The metal layer corresponds to the claimed thermally capacitive material. 
As to claims 75 and 76, the aerogel-composite material includes microfibers (paragraph 91). 
As to claims 78 and 79, Tang does not explicitly disclose that an aerogel matrix is lofty such that it is compressible by at least 50% of its original thickness and sufficiently resilient to return to at least 70% of its original thickness after compression and release.  
It appears that Tang uses the same silica aerogel matrix disclosed in the specification of the claimed invention; therefore, it is not seen that the silica aerogel matrix could not be lofty such that it is compressible by at least 50% of its original thickness and sufficiently resilient to return to at least 70% of its original thickness after compression and release.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 80, the same token applies to a liquid water intake of less than 15 wt% of the silica aerogel matrix. 
As to claim 81, the aerogel-foam composite has a thermal conductivity of less than 20 mW/mK (paragraph 20).  This overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thermal conductivity of the aerogel-foam composite will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thermal conductivity of the aerogel-foam composite is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an aerogel-foam composite having a thermal conductivity in the range instantly claimed motivated by the desire to provide great thermal insulation properties.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 82 and 83, Tang does not explicitly disclose when an aerogel-foam composite has a first outer surface exposed to a temperature of 650oC or greater, the aerogel-foam composite maintains a temperature of 120oC or less at a second outer surface for at least 1 min. 
However, it appears that the aerogel-foam composite meets all structural limitations and chemistry required by the claims. 
Tang discloses an aerogel-foam composite comprising an aerogel matrix and an open cell foam substrate fully embedded within the aerogel matrix (figure 1; and paragraph 166).  The aerogel matrix further includes an opacifier in an amount of 1 to 20 wt% (paragraph 144).  The opacifier comprises silicon carbide (paragraph 144). 
The aerogel-foam composite further contains a metal layer in the x-y plane to improve x-y thermal and/or electrical conductivity (paragraph 167). The metal layer is provided to anchor the composite to a support structure and/or provide additional physical strength (paragraph 167).  The aerogel-foam composite also includes a metal mesh as one or more central layers to offer flexibility and conformability (paragraph 170). The foam layer is polyurethane foam, polystyrene foam, or phenolic foam (paragraph 62).  
The aerogel matrix includes a reinforcement material (paragraphs 91-147).  The aerogel matrix is a silica aerogel (paragraphs 152-153). The aerogel-foam composite has an uncompressed thickness greater than 0.25 inch or 6.35 mm (paragraph 191).  The aerogel-foam composite further includes an encapsulation member (paragraph 56). The aerogel-foam composite has a thermal conductivity of less than 20 mW/mK (paragraph 20).
Therefore, the examiner takes the position that when an aerogel-foam composite has a first outer surface exposed to a temperature of 650oC or greater, the aerogel-foam composite would inherently maintain a temperature of 120oC or less at a second outer surface for at least 1 min. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 4, 18-21, 24-27, 35, 36, 42, 43, 46, 48, 49, and 69-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/041181 to Takeda (hereinafter “Takeda”) in view of WO 2020/186495 or US 2022/0131208 to Zhang et al. (hereinafter “Zhang”).  US 2022/0131208 will be relied upon as a counterpart of WO 2020/186495 for convenience. 
Takeda discloses a battery module comprising a plurality of batteries and a spacer disposed between adjacent batteries wherein the spacer comprises a heat insulating layer disposed between two reflection layers (figures 1, 2; and abstract). 
The heat insulating layer is comprised of a silicone rubber layer and a fiber reinforced aerogel layer laminated to the silicone rubber layer (paragraph 35).  
The silicone rubber layer reads on the claimed compliant member. 
The reflection layer is formed of a metal, corresponding to the claimed thermally conductive material.  
Takeda does not specifically disclose the fiber reinforced aerogel layer comprising one or more additives wherein the additives are present in an amount of 5 to 20% by weight of the aerogel layer. 
Zhang, however, discloses a multilayer composite material for use in a battery module, comprising an inner layer of an aerogel material disposed between two thermal conduction layers of graphene (abstract, and figures 1 and 2).  
The aerogel material includes opacifiers such as silicon carbide in an amount of 5 to 30% by weight (paragraph 41).  This overlaps the claimed range, and a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate opacifiers disclosed in Zhang in the fiber-reinforced aerogel layer disclosed in Takeda motivated by the desire to stop the heat radiation, thereby optimizing the thermal insulation properties.  
As to claims 18-21, Takeda discloses the fiber reinforced aerogel layer having a thickness of 0.1 to 3 mm (paragraph 44).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the fiber reinforced aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the fiber reinforced aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber reinforced aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide adequate strength, flexibility and thermal insulation properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 24 and 25, the fiber reinforced aerogel layer is a fiber reinforced silica aerogel (paragraph 35).  
As to claim 26, the heat insulating layer has a thickness of 0.1 to 3 mm (paragraph 29).  The reflection layer has a thickness of 50 to 500 microns or 0.05 to 0.5 mm.  That would give the spacer with a thickness of up to 4 mm.  This overlaps the claimed range, and a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
As to claims 27 and 77, Takeda discloses the heat reflection layer can be formed by laminating of a plurality of metal layers secured to each other (paragraph 38).  An outermost layer of the plurality of metal layers reads on the claimed encapsulating member. 
As to claim 46, Takeda discloses the heat insulating layer is formed of a fiber reinforced aerogel layer, a rubber sheet, a foamed sheet, or laminate thereof (paragraph 35).  This is a clear indication that the heat insulating layer can be formed of a laminate of a fiber reinforced aerogel layer and a foamed sheet wherein the foam sheet is made of polyurethane, polyolefin, phenolics (paragraph 35). 
As to claims 48 and 49, Takeda discloses the heat reflection layer can be formed by laminating of a plurality of metal layers secured to each other (paragraph 38).  One of the metal layers reads on the claimed thermally conductive material and another corresponding to the claimed thermally capacitive material. 
As to claims 75 and 76, the heat insulating layer is comprised of a silicone rubber layer laminated to a fiber reinforced aerogel layer (paragraph 35).  
As to claims 78 and 79, Takeda does not explicitly disclose that an aerogel matrix is lofty such that it is compressible by at least 50% of its original thickness and sufficiently resilient to return to at least 70% of its original thickness after compression and release.  
It appears that the aerogel layer of Takeda as modified by Zhang is made of the same material disclosed in Applicant’s disclosure.  
The resulting aerogel layer comprises one or more additives wherein the additives are present in an amount of 5 to 20% by weight of the aerogel layer. 
Therefore, it is not seen that the silica aerogel layer could not be lofty such that it is compressible by at least 50% of its original thickness and sufficiently resilient to return to at least 70% of its original thickness after compression and release.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 80, the same token applies to a liquid water intake of less than 15 wt% of the silica aerogel matrix. 
As to claim 81, Takeda discloses that the heat insulating layer has a thermal conductivity of 50 mW/mk or less (paragraph 29).  This overlaps the claimed range and a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
As to claims 82 and 83, it appears that the spacer of Takeda as modified by Zhang meets all structural limitations and chemistry required by the claim.   
The spacer comprises a heat insulating layer disposed between two reflection layers wherein the heat insulating layer is comprised of a silicone rubber layer and a fiber reinforced aerogel layer laminated to the silicone rubber layer. The fiber reinforced aerogel layer contains opacifiers such as silicon carbide in an amount of 5 to 30% by weight.  
Therefore, the examiner takes the position that when the spacer having a first outer surface exposed to a temperature of 650oC or greater, the spacer would inherently maintain a temperature of 120oC or less at a second outer surface for at least 1 min. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 14, 18-21, 24-27, 35, 36, 42-44, 46, 48, 49, and 69-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 13, 20, 24, 25, 27, and 29-31 of copending Application No. 17/106,763 (hereinafter “Application ‘763”) in view of Takeda. 
Application ’763 discloses each and every limitation of the claims with the exception that a heat control member comprises a least one compliant member. 
Takeda discloses a battery module comprising a plurality of batteries and a spacer disposed between adjacent batteries wherein the spacer comprises a heat insulating layer disposed between two reflection layers (figures 1, 2; and abstract). 
The heat insulating layer is comprised of a silicone rubber layer and a fiber reinforced aerogel layer laminated to the silicone rubber layer (paragraph 35).  
Takeda further discloses that the heat insulating layer is formed of a fiber reinforced aerogel layer, a rubber sheet, a foamed sheet, or a combination thereof (paragraph 35).  This is a clear indication that the heat insulating layer can be formed of a laminate of a fiber reinforced aerogel layer and a foamed sheet wherein the foam sheet is made of polyurethane, polyolefin, phenolics (paragraph 35). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an aerogel layer in combination with a rubber layer motivated by the desire to increase flexibility and compressibility for the heat control member.  
As to claims 78-80, it appears that the silica aerogel layer of Application ‘763 is made of the same material disclosed in the specification of the claimed invention.  
Therefore, it is not seen that the silica aerogel layer could not be lofty such that it is compressible by at least 50% of its original thickness and sufficiently resilient to return to at least 70% of its original thickness after compression and release.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 80, 82 and 83, the same token applies to a liquid water intake of less than 15 wt% of the silica aerogel matrix, differences in the temperatures at a first surface and a second surface of the heat control member as like material has like property. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788